Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 1 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 2 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 3 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 4 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 5 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 6 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 7 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 8 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 9 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 10 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 11 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 12 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 13 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 14 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 15 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 16 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 17 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 18 of 22
Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 19 of 22
                                          Case 2:19-cv-05409-CDJ Document 1 Filed 11/18/19 Page 20 of 22

     ~,:•J:,:::~ -~E~:;:~~!'.1fi~a~~ =-of:oo::;,~=~~reqoued
     provided by local rules of court This form, approved by the Jud1c1al Conference of the Umted States m September 1974, 1s required for the use of the Clerk of Court for the
     purpose of m1tiatmg the cm! docket sheet (SEE !NSTRU( '1 IONS ON NFXI PAGB OB THIS FORM J                                                ~
                                                                                                                                                                                                            ho/~- -,,~

     L (a) PLAINTIFFS                                                                                                       DEFENDA.~TS
     Tamara Gravely and Odell Bradley, Jr                                                                                 PetroChoice, LLC
                                                                                                                                                                               t9
           (b)    County of Residence of First Listed Plamt1ff                                                              County of Residence of First Listed Defend
                                           rf,XCEPT IN us PLAI!v71Br                                                                                           (IN US PLAIN71f F
                                                                                                                            NOTE           IN I AND CONDEMN A TJON CAS
                                                                                                                                           THt TRACT OF LAND INVOl VF.D

           ( C)   Attorneys (Fmn Name. Address. and Telephone N                                                              Attorneys (If Known}
     Michael Murphy, Esq, Murphy aw Group,         , Eight Penn Center,
     Suite 2000. 1628 John F. Kenne y Blvd., Philadelphia, PA 19103,
     267-273-1054

                                                                lace an "X" m One Box Only)                  lll. CITIZENSHIP OF PRINCIPAL PARTIES (Place an '"X" m One Box/or Platnttff
                                                                                                                       (Far Diversity Cases Only}                                              and One Box for Defendant}
     (J I       t; S Government                               eral Quesllon                                                                          PTF         DEF                                               P'fF       DEF
                  Plamllff                                     : S (,overnment Nor a Party)                       C'11tzen of Thts State             n I         n     I   Incorporated or Pnnctpal Place           n     4   cJ 4
                                                                                                                                                                             of Busmess In Tlns State

     n     2    e & Government                             D1vers1ty                                              C'11tzen of Another State          cJ 2        n     2   Incorporated and Prmc1pal Place          n     5   cJ 5
                  Defendant                                  (lnd,cate Cmzenshtp of Parties m Item Ill}                                                                       of Bnsmess In Another State

                                                                                                                                                     cJ 3        cJ    3   Foreign Nallon                           n     6   :, 6


     IV. ~ATL'RE OF S(.;JT (Place an "X'                         in One Box On/i,J                                                                                Cltck here for Nature of Smt Code Descnntions
 I                 CONTRACT                                                   TORTS                                'FO'RFEITURElP~"iALTY                              BANKRUPTCY                       OTHER STATI J'fES             I
     cJ : IO Insurance                               PERSONAL L"'IJURY                PERSONAL INJt:RY            ;J 62 5 Drug Related Seizure             n   422 Appeal 28 t;SC' I 58       ;J 375 false Claims Act
     :7 !20 Marme                              ;J 310 Airplane                    0 365 Personal lnJury -                 of Property 21 t;SC' 881         n   423 Withdrawal                 cJ 376Qw Tam(31 USC
     cJ 130 Miller Act                         cJ 31 S Airplane Product                   Product L1abihty        cJ 690 Other                                     28 use 151                             3729(a))
     cl 140 Negouable Instrument                           l ,iabthty             cJ 36 7 Health C',rre/                                                                                      n  400     State Reapporllonment
     cJ 150 Recovery of Overpayment            cJ    320 Assault, Libel &                 Pharmaceullcal                                                        PROPEK " RIGHTS               :7 410     Anlltrust
                 & Enforcement of Judgment                 Slander                        Personal lnJury                                                  n  820 Copynghts                   cJ 4 30    Banks and Bankmg
     n     : 5 I Medicare Act                  ;J    330 Federal bnployers ·              Product L1abihty                                                 ;J 830 Patent                      n 450      Commerce
     [J    I 52 Recovery of Defaulted                      Liabihty               cJ 368 Asbestos Personal    I                                            cJ 835 Patent• Abbreviated         n 460      Deportallon


     cJ
                 Student Loans
                 (Excludes Veterans)
           15 3 Recovery of Overpayment
                                               cJ
                                               CJ
                                                     340 Manne
                                                     34 5 Manne Product
                                                           Liabihty
                                                                                           lnJwy Product
                                                                                          Liability
                                                                                    PERSONAL PROPEi< Y
                                                                                                            (v          LABOR
                                                                                                                                                                  New Drug Apphcatlon
                                                                                                                                                           '1 840 Trademark
                                                                                                                                                               sor JAL SECl/ 11     y
                                                                                                                                                                                              n 4 70
                                                                                                                                                                                              n
                                                                                                                                                                                                         Racketeer Influenced and
                                                                                                                                                                                                         Corrupt Organizations
                                                                                                                                                                                                    480 Consumer Credit
                 of Veteran· s Benefits        n     350 Motor Vehlcle            cJ 370 Other Fraud     l?J- 710 Fatr Labor Standards                     [J 86 I HIA (1395ft)               :7    490 C',able/Sat TV
     n     I 60 Stockholders· Sutts            ::J   355 Motor Vehicle            cJ 37 I Truth m Lendmg          Act                                      cJ 862 Black Lnng (923)            cJ    850 Secun1tes/Commodit1es/
     n     I 90 Other Contract                            Product I ,1ab1hty      n 380 Other Personal            :7 720 l ,abor/Management                :J 863 DIWC'/DIWW (405(g)J                    Exchange
     cJ    195 Contract Product Liabihty       cJ    360 Other Personal                 Property Damage     l.)           Relallons                        cJ 864 SS ID I itle XVI            cJ    890 Other Statutory Acllons
     cJ    !96 Franclnse                                  !nJury                 ;J 385 Property Damage           cl 740 Railway Labor Act                 n   865 RSI (405(g))               cJ    89 I Agncultural Acts
                                               cl    362 Personal lnJury -              Product Liabiltty         cJ 751 Fannly and Medical                                                   n     893 Fnvtronrnental Mailers
                                                          Med.teal Malnracllce                                            Leave Act                                                           [J    895 Freedom oflnformallon
 I           REAL PROPERTY                            CMLRIGHTS                    PRISONER PETITlONS             cJ 790 Other Labor L11tgation                 FEDERAL TAX SUITS                         Act
     cJ 210 Land Condemnallon                  CJ 440 Other C'ml Rtghts              Habeas Corpus:               n 791 Fmployee Rellrement                n   870 1 axes (U S Plamuff        cJ    896 Arbitrallon
     cJ 220 Foreclosure                        n     441 Vo11ng                   cJ 46.3 Ahen Detainee                  Income Secunty Act                         or Defendant)             cJ    899 Adtmmstrative Procedure
     '1 2 30 Rent Lease & LJeCllnent           ::J   442 F.mployment           ;J     510 Mobons to Vacate                                                 n   87 I IRS - Tinrd Party                    Act/Review or Appeal of
     cJ 240 forts to Land                      rJ    44 3 Houstng/                         Sentence                                                                  26 LSC' 7609                        Agency Dee1s10n
     n 24 5 Tort Product I ,iabiltty                      Accomrnodallons      ::J    5 30 General                                                                                            ::J   950 C'onst1tullonal1ty of
     n     290 All Other Real Property         cJ    445 Amer w/D1sab1hoes • cJ       5 35 Death Penalty                  IMMIGRATION                                                                    State Statutes
                                                         fmployment                   Other:                      cJ 462 Naturahzallon Apphcallon
                                               cl    446 Amer w/D1sab1lt1tes - n     540 Mandamus & Other         [J 465 Other Imnugrallon
                                                          Other                n     550 Cm! Rtghts                       Acllons
                                               ;J    448 Education             cJ    555 Pnson Condtllon
                                                                                  CJ 560 C'ivtl Detamee -
                                                                                         Condtllon& of
                                                                                         Confinement

     v'.       ORIG IN (Place an         -X-' m One Box Only}

 ~l"fngmal                        ::12    Removed' om                  n    3    Remanded from            ::1 4   Reinstated or       ::1 S   Transferred from             (16 Multtd1stnct               ::1 8   Mult1d1stnct
      roceedmg                            State Cou                              Appellate Court                  Reopened                    Another D1stnct                  L1t1gat10n.                        L1t1gatton -
                                                                                                                                               fspec1fv}                       Transfer                           Direct F,le
                                                      C,t the   L: S Ctvd Statute under which you are filmg (Do not cite jNristlictionlll statutes Nnless tliversityJ
                                                       2~ USC 6 201 et sea. 43 P.S 6 333.100 et sea
~Al:SE OF ACTIOI<                                     Bn   f descnptmn of cause
                                                       u maid compensation/overt1me compensation                                                                                        .-\
     Vil. REQUESTED IN                                l3l CHECK IF nus IS A CLASS ACTION    DEMAND$                                                                    CHECK YES only 1/m7ted m                   complamt
          COMPLAINT:    J UNDER Rl:Lb 23, F                                           R Cv P                                                                           JURY DEMA,1\/D:   JS( es                     nNo

     VIII. RELATED CASE~
                         (See mstruct10ns}                                                                                                                                                   l/
           IFANY                                                                                                                                               DOCKET NUMBhR




          RECEIJYT#                        AM:OUNT                                       APPL YING IFP                                      JL'DGE                                MAG Jt;DGR
                    1 . .::.;:;(;;..:.:i,~DNI../L.,iil l J~~
                             Case 2:19-cv-05409-CDJ
                                         •     ,•
                                                      Document 1 Filed 11/18/19 Page 21 of 22
                                              't'NITEDSTATESDISTRICTCOURT
                                                    ·..   FORTHEEASTER"IDISTRICTOFPENJ\SYLVANIA                                           1 ;,.
                                                                                                                                                 9                   .
                                                                                                                                                               li4 Q~,
                                 1
                      '                  ·.,                                 DESIGNATION FORM
                    l o be_ U{ef!.cp:.rr·J:{j,Jjfi£,{~ t~..?2!f!Jntlff' md1cate the category of the case for the purpose of assignment to the appropnate calendar)
               . t'ff Gravely· 503 East Washington Lane, Apartment 2. Philadelphia, PA 19406. Bradley, Jr                      161 Hazelhurst Avenue. Lawrenceville, NJ 08648
Addresso f Pl am1: · - __                   .     __ __                                                                                          ·--· _ _

Address of Defendant:                               640 Freedom Business Center Drive, King of Prussia, PA 19406

Place of Accident, lncident or Transaction:                    640 Freedom Business Center Drive, King of Prussia, PA 19403


RELATED CASE, IF ANY:

Case Number                                                         Judge·                                                     Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions.

       Is this case related to property included man earlier numbered smt pendmg or within one year                               YesD                   No[l]
       previously terminated action in this court?

2      Does this case involve the same issue of fact or grow out of the same transaction as a prior smt                           YesO                   No[l]
       pendmg or Withm one year previously terminated action in this court?

3.     Does this case mvolve the validity or mfringement of a patent already m smt or any earlier                                 YesO                   No[l]
       nmnbered case pendmg or Within one year previousl      rmmated action of this court?

4      Is this case a second or successive habeas co                                                                              YesO                   No [ l ]
       case filed by the same mdiv1dual?

I certify that, to my knowledge, the withm case                                                            ow pending or withm one year previously termmated action in
this court except as noted above.
                                                                                                                                                     91262
DATE~\~~<\                                                                                                                                   Attorney ID   #   (if applicable)



CIVIL: (Place a " in one category only)

A.            Federal Question Cases:                                                          B.   Diversity Jurisdiction Cases:

              Indemmty Contract, Marme Contract, and All Other Contracts
              FELA
                                                                                              •• l. 2.
                                                                                                          msurance Contract and Other Contracts
                                                                                                          Airplane Personal Injury
              Jones Act•Personal InJury                                                          03       Assault, Defamation
              Antitrust
              Patent
                                                                                                •os 4.    Marme Personal Injury
                                                                                                          Motor Vehicle Personal Injury
              I ,abor-Management Relat10ns
              Civil Rights
                                                                                               ••   6
                                                                                                    7,
                                                                                                          Other Personal InJury (Please specify)
                                                                                                          Products Liability
              Habeas Corpus                                                                    • 8.       Products Liability ·· Asbestos
              Secunt1es Act(s) Cases
              Social Secunty Review Cases
                                                                                                • 9       All other Diversity Cases
                                                                                                          (Please specify)
              All other Federal Quest10n Cases
              (Please specify)



                                                                               ARBITRATION CERTIFICA IION
                                                      (The effect of this certlficatwn 1s to remove the case from eltgibihty for arbitration.)

                    Michael Murphy                            , counsel of record or pro se plamtiff. do hereby certify

               ursuant to Local CIVIi Rule S3 .2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of mterest and costs

              Relief other than monetary damages 1s sought
                                                                                                                                                       NOV 18 2019
DA!h        -11¥s\19                                                                                                                                 91262
                                                                                                                                             Attorney ID # (if applicable)



(';v 609 (512018)
          Case 2:19-cv-05409-CDJ
                        ....... ~-'l•~"-
                  •'-'<\1->-••··....,,J'\'r.               I
                                             Document 1 Filed 11/18/19 Page 22 of 22

                                                ~Jf
                                                THE"\JNITED STATES DISTRICT COURT
                                            • "HE ~ASTERN DISTRICT OF PEN;'JSYLVANIA

                   _,,   -.t-• •
                                     . CASE MANiGEME~T TRACK DESIG;'IJATIO;'J FORM
                                   "> l .   .         -·




                                                                                            CIVIL ACTION
   Tamara Gravely and Odell Bradley, Jr.


  PetroChoice, LLC
                            V.
                                                                                               19          5409
                                                                                            NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT O~E OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                           ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                                ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.                    ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                                         ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.


                                                               Michael Murphy, Esq.   Tamara Gravely and Odell Bradley, Jr.
                                                               Attorney-at-law          Attorney for
  (267) 273-1054                                           (215) 525-0210             murphy@phillyemploymentlawyer.com

Telephone                                                      FAX Number               E-Mail Address


(Civ. 660) 10/02




                                                                                                         NOV 18 2019
